Citation Nr: 0902545	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active military service from October 1987 to 
December 1988 and from July 1991 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2007 and May 2008.  This 
matter was originally on appeal from a June 203 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

During the appeal period, the issue on appeal encompassed 
both joint pain and back pain.  As the Board finds that these 
issues should be separately adjudicated, the issues have been 
recharacterized as indicated on the first page of this 
decision. 


FINDINGS OF FACT

1.  A disability manifested by joint pain is not related to 
active service.

2.  A lumbar spine disability is not related to active 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
joint pain that was incurred in or aggravated by active 
service, and a disability manifested by joint pain cannot be 
presumed due to an undiagnosed illness as a result of service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The veteran does not have a lumbar spine disability that 
was incurred in or aggravated by active service, and a lumbar 
spine disability cannot be presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 and May 2008 Remands, 
the Appeals Management Center (AMC) afforded the veteran VA 
examinations which addressed the etiology of the veteran's 
joint and back pain.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
January 2007 and May 2008 Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
January 2003, December 2005, March 2006, March 2007 and May 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The March 2006, March 2007, and May 2008 letters advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although not all these letters were sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical treatment records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran was also accorded VA examinations in November 
2002, June 2007, November 2007, and June 2008. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran filed a claim for service connection for joint 
pain in August 2001.  On a VA Form 21-4138, Statement in 
Support of Claim, the veteran stated that he was dispatched 
with the 946 Heavy Equipment and Supply Company with the 
Ordnance Platoon in October 1991 to detonate all unexploded 
mines and missiles with the C-4 approximately 50 to 100 miles 
from the Khobar Towers in Saudi Arabia.  The veteran noted 
that it was his belief that there was some type of residual 
chemical toxin in the area that he was working in or the 
mines and missiles that he detonated and that since that 
time, he had been suffering from unexplained joint pain.

Historically, in November 2002, the veteran underwent a VA 
examination.  The November 2002 VA examiner, Dr. D. H., noted 
that upon questioning, the veteran did not indicate that he 
had had problems with his joints.  Physical examination 
demonstrated normal range of motion of the hips, knees, and 
ankles and 5/5 strength.  After physical examination, the 
assessment was that the veteran was otherwise asymptomatic 
and had no joint problems at that time.  

A Persian Gulf Registry Examination conducted in February 
2003 indicated that the veteran complained of joint pain.  X-
rays of the right hip, bilateral knees, and lumbosacral spine 
showed normal right hip joint, knee joints, and very mild 
spondylosis of the lower lumbar spine.  A VA letter to the 
veteran dated in December 2003 noted that examination and 
laboratory tests completed showed undiagnosed illness 
manifested by fatigue, sleep disturbance, and multiple joint 
pain.

In September 2005, the veteran underwent a VA examination for 
chronic fatigue syndrome and fibromyalgia.  At that 
examination, the examiner, R.K., noted that in the past, the 
veteran had complained of knee, hip and wrist pain but that 
x-rays done in 2003 were normal.  R.K. noted that at that 
time, the veteran denied any joint pains but complained that 
most of his pain was between the joint areas specifically low 
back pain radiating down both his lower extremities.

In June 2007, the veteran underwent a VA examination for 
joints.  The VA examiner, Dr. K. P., noted that joints listed 
by the veteran apparently previously included low back, 
bilateral knees and elbows but that the veteran stated that 
the bilateral knee pain and elbow pain had really started 
more recently and he did not relate these to injury sustained 
in service but he did state that he had had issues with this 
gradually since beginning in the military.  Dr. K. P. stated 
that physical examination of other joints including knees and 
elbows was not performed as review of the claims file showed 
no complaints of joint pain within the document.  Dr. K. P. 
also stated that the veteran related most of his joint 
problems as occurring more recently especially with his 
increased weight gain including bilateral elbow and knee pain 
and that multiple x-rays were done of the elbows, knees and 
wrists but that these were not reviewed as time constraints 
would not allow as well as the more recent nature of the 
onset.  

The veteran reported a gradual onset of low back pain 
throughout the military and noticed the most issues when 
doing sit-ups and that the more sit-ups hw was required to 
do, the worse his back pain became.  In addition, the veteran 
reported that he was significantly dehydrated while on Desert 
Storm and that this contributed to his back issues.  The 
veteran described his back pain as a 7/10 "charley horse" 
or cramping pain located in the central low back from 
approximately L4-S1 levels and radiating to the right flank 
initially and more severely but by the end of the day to the 
left flank.  Physical examination demonstrated increased 
lordosis as well as mild thoracic kyphosis.  He was tender to 
palpation throughout the central spine as well as bilateral 
lumbar paraspinals with increased muscle guarding throughout 
the L4-S1 region.  Straight leg raise was negative 
bilaterally, Fabere's testing actually improved his low back 
pain somewhat, and piriformis testing showed increased 
tightness in the piriformis muscles bilaterally but no 
increased pain.  The veteran was noted to have mild SI joint 
tenderness to palpation bilaterally but symmetric standing 
Gillette test.  Sensory examination showed decreased 
sensation along the lateral calves bilaterally, as well as 
the folds of his feet bilaterally suggestive of L5 and S1 
dermatomal involvement bilaterally.  Patellar reflexes were 
absent bilaterally with and without distraction, Achilles 
reflexes 2+ bilaterally, no increased tone or clonus.  Manual 
muscle testing of the lower extremities showed 5/5 strength 
for hips, knees, and ankles.  Thoracolumbar spine range of 
motion was within functional limits with flexion to 80 
degrees, extension to 30 degrees, lateral flexion and 
rotation to 30 degrees bilaterally.  X-rays done in April 
2006 showed mild degenerative changes at L3, L4, and L5 with 
anterior osteophyte formation.  X-rays done in April 2007 
showed mild facet arthritis and osteophyte formation in the 
L3-L5 region. 

Dr. K. P. noted that the overall impression of the veteran's 
back diagnosis is that of muscular ligamentous origin with 
probable radicular involvement of L5-S1 and possibly L4 
levels bilaterally.  Dr. K.P. stated that with respect to the 
veteran's spine issues, there was ample objective evidence to 
suggest that he does have low back issues and that these were 
at least exacerbated during PT while in active duty.  Dr. 
K.P. noted that while spondylolisthesis is generally 
considered a condition in which one is predisposed to 
particularly in their adolescent and teenage years this can 
be made worse with sit-up type exercises.  K. P. noted that 
lumbar x-rays were ordered to further evaluate for possible 
spondylolisthesis in the lumbosacral spine.

The veteran underwent an additional VA examination in 
November 2007.  The examiner, Dr. W. S. noted that apparently 
there was a question of whether or not the veteran had 
spondylolisthesis.  After a review of the claims file, 
physical examination of the veteran, and review of x-rays, 
the examiner, Dr. W. S., concluded that the veteran had 
chronic back pain and had a strain while on active duty in 
the military service.  Dr. W. S. stated that much of the 
veteran's pain was due to his morbid obesity rather than 
changes on the spine.  In addition, Dr. W. S. stated that the 
veteran did not have any signs of spondylolisthesis on his x-
rays taken at the VA hospital.  Dr. W. S. opined that the 
veteran's back pain was due to mild degenerative changes 
secondary to his morbid obesity and not likely to the 
original strain that he had while active duty in the armed 
forces.

A VA examination was conducted in June 2008 by Dr. B.W.C. on 
the veteran's knees and ankles.  The veteran reported that he 
was only able to stand up for one hour and walk 1/4 mile.  The 
veteran reported pain and giving way of the knees and ankles.  
Physical examination of the knees demonstrated normal gait, 
normal flexion and extension, and ankles showed normal 
dorsiflesion and plantar flexion with no additional loss of 
motion on repetitive use.  X-rays of the ankles showed tiny 
osteophyte at the right tibiotalar joint, x-rays of the knees 
were normal.  No diagnosis or etiology of the veteran's joint 
pain was rendered and it was noted that there was no evidence 
of significant pathology.  In a September 2008 opinion, Dr. 
W. S. stated that after a review of the veteran's medical 
records and claims file, he could not arrive at any specific 
diagnosis as to why the veteran was having joint pain and 
could not attribute any specific illness to his pain or 
identify any evidence of injury while in the service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  With respect to 
the veteran's back pain, VA examiners have attributed the 
veteran's back pain to arthritis.  Thus, since it has been 
attributed to a diagnosed illness, service connection cannot 
be granted under the presumptive provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  Thus, the first question that 
must be addressed is whether incurrence of chronic back 
disease or injury is factually shown during service.  The 
Board concludes it was not.  On the clinical examination for 
separation from service, all the veteran's systems were 
evaluated as normal and the only abnormalities noted were 
tattoos.  In addition, on the Report of Medical History 
completed by the veteran in conjunction with his separation 
physical, the veteran denied ever having recurrent back pain 
and stated that he was in good health and was taking no 
medication.  Thus, there is no medical evidence that shows 
that the veteran suffered from chronic back disease or injury 
during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis of the spine was not until 2003, many years after 
the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1991 and 2002, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current spine 
disability.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

As noted above, in June 2007, Dr. K.P. stated that with 
respect to the veteran's spine issues, there was ample 
objective evidence to suggest that he does have low back 
issues and that these were at least exacerbated during PT 
while in active duty.  Dr. K.P. noted that while 
spondylolisthesis is generally considered a condition in 
which one is predisposed to, particularly in their adolescent 
and teenage years, it could be made worse with sit-up type 
exercises.  

However, in November 2007, after a review of the claims file, 
physical examination of the veteran, and review of x-rays, 
the examiner, Dr. W. S., stated that the veteran did not have 
any signs of spondylolisthesis on his x-rays taken at the VA 
hospital.  Dr. W. S. noted that the veteran's most 
significant finding was his exaggerated lumbar lordosis which 
was compatible with his obesity.  He also indicated that 
there may or may not be some mild facet disease at the L5-S1 
level and that mild spondylosis was noted in the lumbar 
spine.  Dr. W. S. opined that the veteran's back pain was due 
to mild degenerative changes secondary to his morbid obesity 
and not likely to the original strain that he had while 
active duty in the armed forces.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
lumbar spine disability is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.   At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting Dr. W. S.' 
unfavorable medical opinion over Dr. K. P.'s favorable 
medical opinions.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  For example, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. 
K. P. noted in his opinion that x-rays were ordered that day 
and would hopefully further elucidate whether or not the 
veteran had spondylolisthesis contributing to his symptoms.  
Thus, Dr. K. P.'s opinion, based on an unconfirmed diagnosis 
of spondylolisthesis, is not competent medical evidence. 
  
In comparison, the opinion of Dr. W. S. was rendered only 
after physical examination of the veteran and a review of the 
claims file which included x-rays and the VA examination 
results of Dr. K. P.

With respect to the veteran's joint pain, which at different 
times during the appeal period, consisted of hips, knees, 
ankles, wrists, and elbows, it appears that the VA examiners 
cannot attribute any joint pain to a diagnosed illness.  
However, although it appears that the VA examiners attribute 
the veteran's joint pain, at least to the knees and ankles, 
to a nondiagnosed illness, the Board cannot conclude that 
service connection can be granted as the evidence does not 
show either disability to a degree of disability of 10 
percent or more.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2008) provide the criteria for rating hip and thigh 
disabilities.  Diagnostic Code 5250 is for hip ankylosis.  
Diagnostic Code 5251 provides a rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees. Diagnostic 
Code 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  
Diagnostic Codes 5244 and 5255 are for flail joint of the hip 
and impairment of the femur, respectively.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263 (2008) provide the criteria for rating knee and leg 
disabilities.  Diagnostic Code 5256 is for knee ankylosis.  
Diagnostic Code 5257 provides a rating of 10 percent for 
slight recurrent subluxation or lateral instability.  
Diagnostic Codes 5258 and 5259 are for dislocated cartilage 
and removal of cartilage, respectively.  Diagnostic Code 5260 
provides a 10 percent evaluation for flexion of the knee to 
45 degrees.  Diagnostic Code 5261 provides a 10 percent 
rating for limitation of extension of the knee to 10 degrees. 
Diagnostic Codes 5262 and 5263 are for impairment of the 
tibia and fibula and genu recurvatum, respectively.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 
5274 (2008) provide the criteria for rating the ankle.  
Diagnostic Code 5270 is for ankle ankylosis.  Diagnostic Code 
5271 provides a rating of 10 percent for moderate limitation 
of ankle motion.  Diagnostic Codes 5272, 5273, and 5274 are 
for ankylosis of subastragalar or tarsal joint, malunion of 
the oscalcis or astralgalus, and astragalectomy, 
respectively.

The November 2002 VA examination demonstrated normal range of 
motion of the hips, knees, and ankles and 5/5 strength.  X-
rays done in February 2003 showed normal right hip joint, 
knee joints.  Physical examination in June 2008 of the knees 
demonstrated normal gait, normal flexion and extension, and 
ankles showed normal dorsiflexion and plantar flexion with no 
additional loss of motion on repetitive use.  X-rays of the 
ankles showed tiny osteophyte at the right tibiotalar joint, 
x-rays of the knees were normal.  Thus, it is clear that the 
veteran has not demonstrated a hip, knee, or ankle disability 
to a degree of disability of 10 percent or more, and the 
record is absent evidence of wrist or elbow disabilities to a 
degree of 10 percent or more.
   
In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced to support this claim.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the veteran may sincerely 
believe that his back disorder and joint pain are related to 
his military service, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a disability manifested 
by joint pain, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for a lumbar spine 
disability, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


